MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ order dismissing an appeal of an immigration judge’s denial of cancellation of removal.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The sole issue on appeal has been foreclosed by our decision in Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.